Mu. Justice Wole
delivered the opinion of the court.
This was a case wherein the District Court of Mayagiiez dismissed an appeal from the judgment of the Municipal Court of Mayagiiez. From the order of dismissal there was *818an appeal to this court and a motion is presented to dismiss the said appeal.
The first ground of dismissal is that the time for appealing from the municipal court to the district court had expired. The appellants counter that whether such an appeal was or was not in time could only appear by a reference to the record, including the evidence. The appellants are right inasmuch as to determine the date of the judgment in the municipal court and the appeal therefrom, an inspection is necessary. The appeal before us involves the correctness of the decision of the lower court in dismissing the former appeal.
A similar necessity arises with regard to the question of whether the notice of the first appeal was made to all the adverse parties. Also, therefore, we could not dismiss the appeal to this court on the ground of a lack of necessary adverse parties, because fundamentally the same matter is involved. We might add that if the appeal to the district court was properly dismissed for lack of necessary parties, it would prove idle to examine a similar lack in the appeal to this court.
In any event we find an examination of the record indispensable and for the present the motion to dismiss will be overruled.